Citation Nr: 1702314	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter 




ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1941 to October 1945.  He died in September 2010 and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal was subsequently transferred to the RO in Cleveland, Ohio.  The Board notes that, while the RO adjudicated other issues in the September 2011 rating decision, the appellant limited her notice of disagreement, and subsequent appeal, solely to the issue of entitlement to service connection for the cause of the Veteran's death. 

In October 2016, the appellant and her daughter testified at a Board video-conference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the undersigned held the record open 60 days for the receipt of additional evidence.  Thereafter, in December 2016, the appellant submitted such evidence.  At the October 2016 hearing, it was suggested by the appellant that AOJ consideration would be waived, and her representative indicated that a waiver would be submitted separately; however, it was not.  Nevertheless, as the claim is being remanded, the AOJ will have an opportunity to consider the newly received evidence in the readjudication of the appellant's claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran died in September 2010 at the age of 88.  The death certificate lists the cause of death as intracerebral hemorrhage due to hypertensive and arteriosclerotic cardiovascular disease.  No autopsy was conducted.  At the time of the Veteran's death, he was service-connected for bilateral hearing loss, left eye enucleation, back muscle shell fragment wound residuals, left thigh muscle shell fragment wound residuals, tinnitus, and a scalp scar.   

The appellant raised the contention in a December 2010 statement and during the October 2016 hearing that the Veteran's left eye disability, specifically his artificial eye, contributed to his intracerebral hemorrhage, which led to his ultimate passing.  In this regard, the appellant claims that, during the night prior to the Veteran's admission into the hospital, he fell out of their bed, which was approximately 2 1/2 feet high, and hit the left side of his face, at which time his artificial left eye made out of hard plastic could have punctured or otherwise damaged a blood vessel.  After the fall, the Veteran then went back to sleep; however, the next morning, he was speaking differently.  The appellant also noticed that his mouth was drooping on one side.  As such, the appellant called 911 and the Veteran was transported to the hospital where he subsequently passed approximately two weeks later.  

With regard to the medical evidence of record, a September 2010 private treatment record from L.B., CNP, indicates that she is unclear if the hemorrhage sustained was due to the fall or if the Veteran had a hemorrhagic stroke.  An additional September 2010 private treatment record from D.A., M.D., notes that the Veteran suffered an intraparenchymal hemorrhagic cerebrovascular accident.  Furthermore, another September 2010 private treatment record from M.P., M.D., reports that the Veteran had a parenchymal hematoma in the posterior left frontal lobe lightly due to a hemorrhagic stroke.  However, it is unclear whether the Veteran's service-connected left eye disability, to specifically include his artificial eye, contributed to his fatal intracerebral hemorrhage.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion regarding such potential relationship.  38 USCA 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Further, while on remand, the appellant should be given an opportunity to identify any additional outstanding medical records referable to the Veteran's care.  In this regard, while records from Mount Carmel East and West Hospitals are of record, a physician from Mount Carmel West Hospital indicated on a September 2010 consultation report that the Veteran received treatment from Grant Medical Center by Dr. N.D.  Therefore, after the appellant provides any necessary authorization forms, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be given an opportunity to identify any outstanding medical records referable to the Veteran, to include those from Grant Medical Center.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, forward the record to an appropriate medical professional for an opinion regarding the cause of the Veteran's death.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  

Following a review of all the relevant evidence, the examiner is requested to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected left eye disability, to include his artificial eye, was the principal or contributory cause of his death.  Specifically, the examiner should address the appellant's contention that the Veteran's artificial left eye could have punctured or otherwise damaged a blood vessel upon his fall from the bed causing his fatal intracerebral hemorrhage.  In reaching such determination, the examiner should specifically consider the September 2010 medical records from Mount Carmel East and West Hospitals.

The examiner should be advised that a disability is a "principal cause of death" when that disability singly or   jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related to the death.  To be a "contributory cause of death," the disability must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  A disease or injury that affects vital organs may be a contributory cause where it would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death or where the condition was of such severity as to have a material influence in accelerating death.  

The examiner's report must include a complete rationale for all opinions expressed. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

